Citation Nr: 1522899	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-45 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Additional evidence has been associated with the claims file since the last RO adjudication in December 2011.  However, this evidence is either duplicative of the evidence already of record, or it is not pertinent to the issue of severity of the Veteran's hearing loss disability.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issues of service connection for sleep apnea, hypertension, peripheral neuropathy, an acquired psychiatric disorder, allergies, sinusitis, headaches, vertigo, chronic obstructive pulmonary disease, athlete's foot, pneumonia, stroke, appendectomy, rheumatoid arthritis, and peripheral vascular disease have been raised by the record in a February 2015 statement and application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Bilateral hearing loss has been no worse than Level II hearing loss in each ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The appeal arises from a disagreement with an initial rating decision in March 2010, which granted service-connection for bilateral hearing loss with a non-compensable evaluation.  The courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a September 2009 letter notified the Veteran about how VA determines disability ratings.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, and lay statements have been associated with the record.  

In February 2010 and August 2011, VA provided the Veteran with audiology examinations.  The examiners performed physical examinations, to include measuring puretone threshold values and conducting a Maryland CNC world list speech recognition test.  38 C.F.R. § 4.85(a).  The examinations provided findings necessary for rating hearing loss and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  There is one uniform stage applicable to this appeal.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Here, the Veteran contends that his bilateral hearing loss is more disabling than the non-compensable evaluation VA has currently assigned.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

During the February 2010 VA audiological examination, the Veteran complained of hearing loss.  An audiogram showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
5
55
80
105
61.25
RIGHT
10
55
80
75
55

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 86 percent in the right ear.  The examiner's impression was that the Veteran had mild to severe sensorineural hearing loss in the right ear at the 2000-4000 Hertz frequencies and moderately severe to profound sensorineural hearing loss of the left hear at the same frequencies.  The examiner further opined that speech recognition was good in both ears.  

Applying the results of the February 2010 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level II hearing loss in each ear.  Where hearing loss is at Level II in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

An audiogram from the August 2011 VA audiological examination, showed puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
5
60
70
85
55
RIGHT
10
5
80
75
42.5

Speech audiometry revealed speech recognition ability of 84 percent in the left ear and 88 percent in the right ear.  The examiner's impression was that the Veteran had moderate sloping to severe sensorineural hearing loss in the right ear from 1.5 to 8 kHertz, and mild sloping to profound sensorineural hearing loss of the left hear at the same frequencies.  The examiner further opined that speech recognition was good in both ears.  The examiner found the bilateral hearing loss to have significant effects on occupational activities in the areas of decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty.

Applying the results of the August 2011 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level II hearing loss in each ear.  Where hearing loss is at Level II in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran submitted private audiology examination reports.  A September 2009 audiogram of puretone threshold results was provided in graph form only, and was not translated to numerical form.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations here are clear, the Board is able to interpret the audiologist's graph.  Thus, the puretone threshold results, as read by the Board, showed puretone thresholds on an air conduction basis, in decibels, as follows:  



HERTZ


1000
2000
3000
4000
Avg.
LEFT
15
65
70
85
58.75
RIGHT
15
60
80
80
58.75

A word recognition test resulted in a score of 76 percent for both ears.  Howeever, testing was based upon SRT and MCL rather than the Maryland CNC.  As such, the results are of lessened probative value.

Although the private audiology examination for September 2009 indicate differing results based upon differing methodology, it is outweighed by the two more recent VA audiology examinations that took place more than a year apart.  The results of the VA examinations revealed good speech recognition scores with scores ranging from 84 percent to 92 percent.  

The Veteran's claim that he is entitled to a higher disability evaluation is also outweighed by the two VA examinations.  The Board notes that, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  

The Board notes that the Veteran's wife submitted an October 2010 statement describing the Veteran's hearing difficulty and its history.  The Board also finds the probative weight of this statement to be far less than the specific audiological results shown on examination for VA hearing loss purposes.

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Analysis

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the referral for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

A compensable evaluation for bilateral hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


